DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Franzon US 8,742,870 in view of Burgener US 9,041,484.
1.	Franzon discloses a filter device (Fig. 1, etc.) having a passband (Fig. 6, composite filter response), the filter device comprising: a first filter (F1) and a second filter (F2) connected in parallel with each other between a first terminal (12) and a second terminal (14), wherein the passband of the filter device includes at least part of a first passband of the first filter and at least part of a second passband of the second filter (Fig. 6), the first passband and the second passband being narrower than the passband of the filter device (Fig. 6; each respective passband response is narrow than the whole composite response), the second passband having a center frequency higher than a center frequency of the first passband (Fig. 6; F2 having higher center frequency than F1).

	Burgener discloses a filter (Fig. 2D, etc.) comprising a plurality of elastic wave resonators (80A-C) and a first capacitive element (e.g. 98A, or 98C) connected in parallel with a first elastic wave resonator included in the plurality of elastic wave resonators.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have substituted the filters in Franzon with the filters of Burgener.  The modification would have been obvious because it is a substitution of similar parts for the same filtering functions.
2.	The filter device according to claim 1, wherein the first filter includes a parallel arm circuit (Burgener: Fig. 2D, item 96C) connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator (80C) and the first capacitive element (98C).
3.	The filter device according to claim 1, wherein the first filter includes at least one series arm circuit (Burgener: Fig. 2D, item 96A) disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator (80A) and the first capacitive element (98A).
4.	The first device according to claim 3, wherein the at least one series arm circuit includes a first series arm circuit (Burgener: Fig. 2D, item 96A) and a second series arm circuit (98B), the first series arm circuit includes the first elastic wave resonator (80A) 
7.	The filter device according to claim 1, wherein the first filter further includes a first switch (Burgener: Fig. 3D item 105A; Col. 9 line 38) connected in series with the first capacitive element (Burgener: Fig. 3D item 104B); and the first elastic wave resonator is connected in parallel with the first capacitive element (Fig. 2D).
8.	The filter device according to claim 1, wherein the second filter includes an elastic wave filter (Franzon: F2; Burgener: Fig. 2D), a first phase shifter (Franzon: item 24, TL3) disposed in a path between the elastic filter and the first terminal; a second phase shifter (Franzon: item 26, TL4) disposed in a path between the elastic filter and the second terminal; the first phase shifter and the second phase shifter are configured to increase an impedance of the second filter in the first passband (Franzon: Col. 3 lines 40-52; the phase shifter effectively would act similarly due to similar placement as Applicant).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Franzon US 8,742,870 in view of Burgener US 9,041,484 and further in view of Fujiwara et al. US 10,044,340.

	Fujiwara discloses a ladder filter comprising a first resonator (8) and another resonator (9), each with resonance and anti-resonance frequencies (Table 1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made with the resonators and frequencies of Fujiwara.  The modification would have been obvious because both Burgener and Fujiwara disclose ladder filters and thus applicable to each other and filters are designed as desired (Burgener: Col. 30 lines 62-65; Fujiwara: Col. 1 line 66 – Col. 2 line 1).  As a result, a fractional bandwidth of the first resonator (Fujiwara: item 8) is (0.925-0.89)/0.89 = 0.39, which is larger than a fractional bandwidth of another resonator (Fujiwara: item 9) of (0.93-0.90)/0.90 = 0.033.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Franzon US 8,742,870 in view of Burgener US 9,041,484 and further in view of Sekine et al. US 10,491,191.
6.	The combination discloses the invention as discussed above but does not disclose under a condition a capacitance value per unit area is defined as a capacity density, a capacity density of the first capacitive element is higher than a capacity density of the first elastic wave resonator.
	Sekine discloses a filter (Fig. 3) comprising a resonator (S2) in parallel with a capacitor (Cs), wherein the capacitance density of capacitor is higher than resonator (Col. 6 lines 20-35).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first capacitive element to have higher capacity density than that of the resonator.  The modification would have been obvious because the capacitive element with higher capacitive density would take less area as taught by Sekine (Col. 6 lines 20-35).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Franzon US 8,742,870 in view of Burgener US 9,041,484 and further in view of Pohjonen et al. US 6,242,843.
9.	The combination discloses the invention as discussed above but does not disclose a first switch, a second switch, a third switch, and a fourth switch, wherein the first switch, the first filter, and the second switch are connected in series in this order between the first terminal and the second terminal, the third switch, the second filter, and the fourth switch are connected in series in this order between the first terminal and the second terminal, and between the first terminal and the second terminal, the first switch, the first filter, and the second switch which are connected in series are connected in parallel with the third switch, the second filter, and the fourth switch which are connected in series.
	Pohjonen discloses a filter device (Fig. 10) comprising a first switch, a second switch, a third switch, and a fourth switch (each applicable switch 320), wherein the first switch, a first filter (300), and the second switch are connected in series in this order between a first terminal and a second terminal (e.g. a first branch from the top), the third switch, a second filter, and the fourth switch are connected in series in this order between the first terminal and the second terminal (e.g. a second branch from the top), and between the first terminal and the second terminal, the first switch, the first filter, and the second switch which are connected in series are connected in parallel with the third switch, the second filter, and the fourth switch which are connected in series (see Fig. 10).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches at the input and output connections of the filters.  The modification would have been obvious because the switches allow the control of bands selection as taught by Pohjonen (Col. 6 lines 35-40).

Claims 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Franzon US 8,742,870 in view of Burgener US 9,041,484 and Ueda et al. US 6,115,592.
12.	Franzon/Burgener combination discloses a filter device as similarly discussed above (see claim 1), but does not disclose a radio frequency (RF) front-end circuit comprising an amplifier circuit is electrically connected to the filter device.
	Ueda discloses a RF front-end circuit (Fig. 2 item 13) comprising an amplifier circuit (6), a filter device (15 or 17), and the amplifier circuit is electrically connected to the filter device (Fig. 2).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the filter device in a RF front-end circuit such as Ueda.  The modification would have been obvious because the use of filter device in RF front-end circuit is an obvious application of filter device (Ueda: Fig. 2; Franzon: Fig. 8; Burgener: Fig. 1).
13.	The RF front-end circuit according to claim 12, wherein the first filter includes a parallel arm circuit (Burgener: Fig. 2D, item 96C) connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator (80C) and the first capacitive element (98C).
14.	The RF front-end circuit according to claim 12, wherein the first filter includes at least one series arm circuit (Burgener: Fig. 2D, item 96A) disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator (80A) and the first capacitive element (98A).
16.	Franzon/Burgener combination discloses a filter device as similarly discussed above (see claim 1), but does not disclose a communication apparatus comprising: an RF signal processing circuit that processes a radio frequency (RF) signal transmitted and received by an antenna element; a RF front-end circuit that transmits the RF signal between the antenna element and the RF signal processing circuit, including an amplifier circuit, the filter device, and the amplifier circuit is electrically connected to the filter device.
	Ueda discloses a communication apparatus (Fig. 2) comprising: an RF signal processing circuit (e.g. modulator/demodulator unit) that processes a radio frequency (RF) signal transmitted and received by an antenna element (11); a RF front-end circuit (e.g. item 13) that transmits the RF signal between the antenna element and the RF signal processing circuit, including an amplifier circuit (6), the filter device (15 or 17), and the amplifier circuit is electrically connected to the filter device.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the filter device in a communication apparatus such as Ueda.  The modification would have been obvious because the use of filter device in a communication apparatus is an obvious application of filter device (Ueda: Fig. 2; Franzon: Fig. 8; Burgener: Fig. 1).
17.	The communication apparatus according to claim 16, wherein the first filter includes a parallel arm circuit (Burgener: Fig. 2D, item 96C) connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator (80C) and the first capacitive element (98C).
18.	The communication apparatus according to claim 16, wherein the first filter includes at least one series arm circuit (Burgener: Fig. 2D, item 96A) disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator (80A) and the first capacitive element (98A).
Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Franzon US 8,742,870 in view of Burgener US 9,041,484 and Ueda et al. US 6,115,592 and further in view of Fujiwara et al. US 10,044,340.
15, 19.	The combination discloses the invention as discussed above but does not disclose the plurality of elastic wave resonators include another elastic wave resonator that is not connected in parallel with a capacitive element, and under a condition of a value obtained by dividing a difference between an antiresonance frequency of an elastic wave resonator and a resonance frequency of the elastic wave resonator by the resonance frequency is defined as a fractional bandwidth, a fractional bandwidth of the first elastic wave resonator is larger than a fractional bandwidth of the another elastic wave resonator.
	Fujiwara discloses a ladder filter comprising a first resonator (8) and another resonator (9), each with resonance and anti-resonance frequencies (Table 1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made with the resonators and frequencies of Fujiwara.  The modification would have been obvious because both Burgener and Fujiwara disclose ladder filters and thus applicable to each other and filters are designed as desired (Burgener: Col. 30 lines 62-65; Fujiwara: Col. 1 line 66 – Col. 2 line 1).  As a result, a fractional bandwidth of the first resonator (Fujiwara: item 8) is (0.925-0.89)/0.89 = 0.39, which is larger than a fractional bandwidth of another resonator (Fujiwara: item 9) of (0.93-0.90)/0.90 = 0.033.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Franzon US 8,742,870 in view of Burgener US 9,041,484 and Ueda et al. US 6,115,592 and further in view of Sekine et al. US 10,491,191.
20.	The combination discloses the invention as discussed above but does not disclose under a condition a capacitance value per unit area is defined as a capacity density, a capacity density of the first capacitive element is higher than a capacity density of the first elastic wave resonator.
	Sekine discloses a filter (Fig. 3) comprising a resonator (S2) in parallel with a capacitor (Cs), wherein the capacitance density of capacitor is higher than resonator (Col. 6 lines 20-35).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first capacitive element to have higher capacity density than that of the resonator.  The modification would have been obvious because the capacitive element with higher capacitive density would take less area as taught by Sekine (Col. 6 lines 20-35).
Allowable Subject Matter
Claims 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843   

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843